Citation Nr: 1752285	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction (ED) to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for anxiety and depression.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

7.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal in its entirety.  Therefore, no questions of fact or law remain before the Board.



CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of a Substantive Appeal.  The Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In May 2016, the Veteran withdrew his appeal in its entirety.  


ORDER

The appeal for entitlement to an initial rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD) is dismissed.

The appeal for entitlement to service connection for erectile dysfunction (ED) to include as secondary to service-connected diabetes mellitus, type II, is dismissed.

The appeal for entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus, type II, is dismissed.

The appeal for entitlement to service connection for anxiety and depression is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed.

The appeal for entitlement to total disability rating based on individual unemployability (TDIU) is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


